NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   REYNOLDO MEDINA, JR., Appellant.

                             No. 1 CA-CR 14-0643
                              FILED 4-30-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2012-153111-002
                  The Honorable Daniel J. Kiley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant
                            STATE v. MEDINA
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Randall M. Howe joined.


D O W N I E, Judge:

¶1            Reynoldo Medina, Jr., timely appeals his convictions for
theft of means of transportation and possession of burglary tools.
Pursuant to Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104
Ariz. 297, 451 P.2d 878 (1969), defense counsel has searched the record,
found no arguable question of law, and asked that we review the record
for reversible error. See State v. Richardson, 175 Ariz. 336, 339, 857 P.2d 388,
391 (App. 1993). Defendant was given the opportunity to file a
supplemental brief in propria persona, but he has not done so.

                 FACTS AND PROCEDURAL HISTORY1

¶2            J.G.’s green Honda Accord (“vehicle”) was stolen from his
apartment parking lot. Police were notified of the theft. A few days later,
Detective T. located the vehicle. A GPS tracking device was attached to
the car, and soon thereafter, detectives received notification that the
vehicle was mobile. Detective T. ultimately located the vehicle at a gas
station, where Medina and a second individual, later identified as J.R.,
were pumping gas. Medina got into the driver’s seat, J.R. got into the
passenger seat, and Medina drove away. Medina drove to a residence,
where he and J.R. got out of the car and began talking with two other
males. After a short time, the vehicle left the residence and began moving
at a high rate of speed. When Detective T. caught up with it, the vehicle
was parked on the side of the road, and Medina and J.R. were standing a
few feet away.




1     “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” State v. Nihiser, 191
Ariz. 199, 201, 953 P.2d 1252, 1254 (App. 1997).




                                       2
                           STATE v. MEDINA
                           Decision of the Court

¶3            Medina and J.R. were arrested, and         Medina was read
Miranda rights. Medina stated that he and J.R. were      just walking down
the street and denied any knowledge of the vehicle.      During a search of
J.R.’s person, officers found three keys that had         grind marks and
alterations.

¶4            Medina was charged with: (1) count one, theft of means of
transportation, a class three felony, in violation of Arizona Revised
Statutes (“A.R.S.”) section 13-1814(A)(5); (2) count three, possession of
burglary tools, a class six felony, in violation of A.R.S. § 13-1505(A)(2),
(B)(2); and (3) count four, possession of drug paraphernalia, a class six
felony, in violation of A.R.S. § 13-3415(A).2 Count four was dismissed
with prejudice before trial.

¶5            During trial, officers testified to the above-stated facts, and
the court admitted into evidence the keys recovered from J.R., as well as a
surveillance tape from the gas station showing Medina and J.R. fueling the
vehicle. At the conclusion of the State’s case-in-chief, Medina moved for a
judgment of acquittal pursuant to Arizona Rule of Criminal Procedure 20;
the court denied the motion.

¶6            The jury found Medina guilty of counts one and three.3
Medina did not appear for the reading of the verdict. After waiting two
hours, the court, over objection, proceeded in Medina’s absence. Medina
was later apprehended, and at sentencing, admitted two prior felony
convictions; the court sentenced him to concurrent, partially mitigated
terms of 10 years’ imprisonment for count one and three years’
imprisonment for count three.

                              DISCUSSION

¶7           We have read and considered the brief submitted by defense
counsel and have reviewed the entire record. Leon, 104 Ariz. at 300, 451
P.2d at 881. We find no reversible error. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory range. The jury was
properly impaneled and instructed. The jury instructions were consistent


2    Count two of the indictment related solely to J.R.
3     During trial and on the verdict forms, count three is presented as
count two. However, the sentencing minute entry correctly refers to it as
count three.



                                     3
                           STATE v. MEDINA
                           Decision of the Court

with the offenses charged.      The record reflects no irregularity in the
deliberation process.

¶8            The record includes substantial evidence to support the
jury’s verdicts. See State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361
(1981) (In reviewing for sufficiency of evidence, “[t]he test to be applied is
whether there is substantial evidence to support a guilty verdict.”).
“Substantial evidence is proof that reasonable persons could accept as
sufficient to support a conclusion of a defendant’s guilt beyond a
reasonable doubt.” State v. Spears, 184 Ariz. 277, 290, 908 P.2d 1062, 1075
(1996). Substantial evidence “may be either circumstantial or direct.”
State v. Henry, 205 Ariz. 229, 232, ¶ 11, 68 P.3d 455, 458 (App. 2003).

¶9            Regarding count one, the State was required to prove that
Medina, without lawful authority, knowingly controlled another person’s
means of transportation, knowing or having reason to know that the
property was stolen. A.R.S. § 13-1814(A)(5). “Knowingly” means Medina
acted with awareness of the existence of conduct or circumstances
constituting an offense. A.R.S. § 13-105(10)(B). Control means to act so as
to exclude others from using their property except on the defendant’s own
terms. A.R.S. § 13-1801(A)(2). Means of transportation includes any
vehicle. A.R.S. § 13-1801(A)(9).

¶10            Substantial evidence supports the conviction for count one.
J.G. testified Medina did not have permission to drive his vehicle and no
one but J.G. and his wife had keys to the car. Detective T. testified he saw
Medina fueling the vehicle and driving it.

¶11           The jury could have inferred that Medina knew or had
reason to know the vehicle was stolen. Detective T. testified that the
ignition had been damaged such that it rested in the auxiliary position,
about 15 degrees from the normal position. The detective also testified
that car thieves generally alter car keys into “jiggle keys” designed to fit
any ignition, and jiggle keys are commonly used to steal Honda Accords.
Detective T. testified the alterations on the keys J.R. possessed were
consistent with alterations seen on jiggle keys. Additionally, one of the
keys was bent, which was consistent with a repetitive twisting motion that
car thieves use to start a vehicle.

¶12          Regarding count three, the State was required to prove that
Medina transferred, possessed, or used a motor vehicle manipulation key
or master key with intent to commit any theft or felony. A.R.S.
§ 13-1505(A)(2), (B)(2). “Possess” means to knowingly have physical



                                      4
                           STATE v. MEDINA
                           Decision of the Court

possession or otherwise exercise dominion or control over property.
A.R.S. § 13-105(35). A manipulation key is a key, device, or instrument
designed to operate a specific lock that can be variably positioned and
manipulated in a vehicle keyway to operate a lock or cylinder, including a
jiggle key. A.R.S. § 13-1501(8).

¶13            Although keys were not recovered from Medina personally,
the jury could infer that he possessed them earlier, when he drove the
vehicle. As discussed supra, ¶ 12, the keys had been altered to fit any
ignition, including the damaged ignition of the Honda Accord. The jury
had substantial evidence from which to infer Medina’s intent to commit
theft of means of transportation — a felony.

¶14             A defendant generally has a constitutional right to be
present when the verdict is read. See State v. Levato, 186 Ariz. 441, 443-44,
924 P.2d 445, 447-48 (1996). However, “a defendant may waive his right
to be present at any proceeding by voluntarily absenting himself . . . from
it.” Ariz. R. Crim. P. 9.1. A court may infer an absence is voluntary if the
defendant “had personal notice of the time of the proceeding, the right to
be present at it, and a warning that the proceeding would go forward in
his . . . absence should he . . . fail to appear.” Id.

¶15          After the jury was excused to deliberate, the court stated to
defense counsel, in Medina’s presence: “I assume you’ll be able to get in
touch with your client . . . in the event the jury has a question or they come
back with a verdict,” and defense counsel replied, “I will.” Medina was
thus aware that the jury would return with a verdict and that he would
need to return to court. Medina was also notified several times before trial
that his voluntary absence could result in proceedings going forward
without him.

¶16           Once the jury advised that it had reached a verdict, court
staff notified the attorneys, and two hours later, Medina still had not
appeared. When questioned by the court, defense counsel stated,

       [I]mmediately after receiving a phone call from your bailiff
       informing me that there was a verdict, I did speak with Mr.
       Medina on the telephone, advised him to be here at 1:30. He
       did not indicate to me that that was going to be an issue at
       all. He didn’t indicate that he had any transportation issues
       or that he was not going to be able to be here. And I have
       tried to telephone him since 1:30 . . . . I have tried to phone
       him at least three times since I’ve been here to the



                                      5
                          STATE v. MEDINA
                          Decision of the Court

      courtroom. I have not been able to reach him. And I have
      also checked my voicemail, and I have no voice mails from
      him.

Under these circumstances, the superior court did not err by concluding
that Medina had voluntarily absented himself for the reading of the
verdict.

                             CONCLUSION

¶17           Counsel’s obligations pertaining to Medina’s representation
in this appeal have ended. Counsel need do nothing more than inform
Medina of the status of the appeal and his future options, unless counsel’s
review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85, 684 P.2d 154, 156-57 (1984). On the court’s own motion, Medina
shall have thirty days from the date of this decision to proceed, if he
desires, with an in propria persona motion for reconsideration or petition
for review.




                              :ama




                                     6